DETAILED ACTION
Status of Claims
Claims 1 and 11 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via telephonic communication dated 22 April 2022 and 6 May 2022. 

The application has been amended as follows: 

(Please note that only claims that are currently amended by the Examiner are listed in this section. For original and previously presented claims. Please refer to the claims filed on 5 January 2022)

Claim 1 has been rewritten as follows:
A mobile device comprising: 
a memory component that stores customer data and card control data; an application that executes on the mobile device that accesses a card control application; an interactive display interface that receives customer input and generates display data; and 
a microprocessor, coupled to the memory component, the display interface and the application, wherein the microprocessor is configured to perform the steps of: 
receiving, via the interactive display, a set of customer card transaction controls from a customer comprising a plurality of time-based restrictions, location-based restrictions, transaction-type restrictions, type of goods or services restrictions, and amount restrictions, 
generating a set of rules based at least in part on the set of customer card transaction controls from the customer, 
receiving a signal representative of a current transaction; 
identifying transaction data from the
applying the set of rules to the transaction data; 
determining whether the transaction meets the restrictions set forth under the set of customer card transaction controls; 
allowing the current transaction upon a positive determination that the current transaction meets the restrictions set forth under the set of customer card transaction controls; 
providing, upon a positive determination that the current transaction meets the restrictions set forth under the set of customer card transaction controls, a customer alert comprising a fraud decline of the attempted current transaction; and 
receiving, in response to the customer alert, a reply confirming or overriding the fraud decline

Claim 11 has been rewritten as follows:
11. A method comprising the steps of: 
receiving, via an interactive display connected to a microprocessor, a set of customer card transaction controls from a customer comprising a plurality of time-based restrictions, location-based restrictions, transaction-type restrictions, type of goods or services restrictions, and amount restrictions, 
generating, via a microprocessor, a set of rules based at least in part on the set of customer card transaction controls from the customer, 
receiving a signal representative of a current transaction; 
identifying transaction data from 
applying the set of rules to the transaction data; 
determining whether the transaction meets the restrictions set forth under the set of customer card transaction controls; 
allowing the current transaction upon a positive determination that the current transaction meets the restrictions set forth under the set of customer card transaction controls; 
providing, upon a positive determination that the current transaction meets the restrictions set forth under the set of customer card transaction controls, a customer alert comprising a fraud decline of the attempted current transaction; 
receiving, in response to the customer alert, a reply confirming or overriding the fraud decline; and 
wherein the microprocessor is coupled to a memory component, a display interface and a card control application that executes on a mobile device that accesses a card control application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a mobile device comprising a memory component, an application that implements card control, and interactive display, and a microprocessor configured to allow the mobile device to receive, via the interactive display set of card transaction controls/restrictions from a customer comprising of a plurality of time-based, location-based, transaction-type, and amount restrictions. The selected restrictions are then used to generate a set of rules which are used to determine whether any received transactions adhere to the customer selected restrictions and automatically allow and prevent transactions in accordance with the generated ruleset.
Below are the closest prior arts of record:
Kadam (US 20180150829)
Lee et al. (US 20190156329 A1)
Bozicevich (US 20210090078 A1)
Kadam, Lee, and Bozicevich disclose subject matter as discussed in the non-final rejection mailed on 18 October 2021.
The cited references, alone or in combination, do not teach the specific combination of performing receiving a series of card controls, from a plurality of time-based, location-based, transaction-type, types of goods or services, and amount restrictions, from a customer on a mobile device via an interactive display, wherein these received card controls are used to generated a ruleset which is further used to determine whether to allow or prevent incoming transaction and provide customer notification allowing for override.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements within Kadam as Kadam is not concerned with receiving card controls involving a large plurality of elements including at least time-based, location-based, transaction-type, types of goods or services, and amount restrictions.
Foreign prior art and NPL searches were conducted: however, no relevant prior art was found.
Regarding subject matter eligibility, the claims do not recite a judicial exception and thus are patent eligible under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685           

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685